     Case 2:21-cv-00350-GMN-BNW Document 19
                                         14 Filed 04/13/21
                                                  04/08/21 Page 1 of 3



1    Scott E. Gizer, Esq., Nevada Bar No. 12216
       sgizer@earlysullivan.com
2    Sophia S. Lau, Esq., Nevada Bar No. 13365
       slau@earlysullivan.com
3    EARLY SULLIVAN WRIGHT
       GIZER & McRAE LLP
4    8716 Spanish Ridge Avenue, Suite 105
     Las Vegas, Nevada 89148
5    Telephone: (702) 331-7593
     Facsimile: (702) 331-1652
6
     Kevin S. Sinclair, NV Bar No. 12277
7      ksinclair@sinclairbraun.com
     SINCLAIR BRAUN LLP
8    16501 Ventura Blvd, Suite 400
     Encino, California 91436
9    Telephone: (213) 429-6100
     Facsimile: (213) 429-6101
10
     Attorneys for Defendant
11   COMMONWEALTH LAND TITLE INSURANCE COMPANY
12   DESIGNATED LOCAL COUNSEL FOR SERVICE OF
     PROCESS ON SINCLAIR BRAUN LLP PER L.R. IA 11-1(b)
13
     Gary L. Compton, State Bar No. 1652
14   2950 E. Flamingo Road, Suite L
     Las Vegas, Nevada 89121
15
                                   UNITED STATES DISTRICT COURT
16
                                             DISTRICT OF NEVADA
17
       BANK OF NEW YORK MELLON,                          Case No.: 2:21-CV-00350-GMN-BNW
18
                                Plaintiff,               STIPULATION AND ORDER TO
19                                                       EXTEND TIME TO RESPOND TO
                      vs.                                THE COMPLAINT (ECF No. 1)
20
       FIDELITY NATIONAL TITLE GROUP,                    FIRST REQUEST
21     INC. et al.,
22                              Defendants.
23

24
            COMES NOW defendant Commonwealth Land Title Insurance Company

25
     (“Commonwealth”) and plaintiff The Bank of New York Mellon (“BONY”), by and through their

26
     respective attorneys of record, which hereby agree and stipulate as follows:

27          1.      On March 1, 2021 BONY filed its complaint in the Eighth Judicial District Court

28   for the State of Nevada;

                                             1
             STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO THE COMPLAINT
     Case 2:21-cv-00350-GMN-BNW Document 19
                                         14 Filed 04/13/21
                                                  04/08/21 Page 2 of 3



1            2.     On March 1, 2021, Commonwealth removed the instant case to the United States
2    District Court for the State of Nevada (ECF No. 1);
3            3.     Commonwealth’s response to BONY’s complaint is currently due on April 15,
4    2021;
5            4.     Counsel for Commonwealth requests a 35-day extension, through and including
6    Thursday, May 20, 2021 for Commonwealth to file its responses to BONY’s complaint to afford
7    Commonwealth’s counsel additional time to review and respond to BONY’s complaint.
8            5.     Counsel for BONY does not oppose the requested extension;
9            6.     This is the first request for an extension made by counsel for Commonwealth,
10   which is made in good faith and not for the purposes of delay.
11           7.     This stipulation is entered into without waiving any of Commonwealth’s
12   objections under Fed. R. Civ. P. 12.
13   //
14   //
15   //
16   //
17   //
18   //
19   //
20   //
21   //
22   //
23   //
24   //
25   //
26   //
27   //
28   //

                                             2
             STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO THE COMPLAINT
     Case 2:21-cv-00350-GMN-BNW Document 19
                                         14 Filed 04/13/21
                                                  04/08/21 Page 3 of 3



1           IT IS SO STIPULATED that Commonwealth’s deadline to respond to the complaint is
2    hereby extended through and including Thursday, May 20, 2021.
3    Dated: April 8, 2021                       SINCLAIR BRAUN LLP
4

5                                               By:     /s/-Kevin S. Sinclair
                                                      KEVIN S. SINCLAIR
6                                                     Attorneys for Defendants
                                                      COMMONWEALTH LAND TITLE
7                                                     INSURANCE COMPANY
8    Dated: April 8, 2021                       WRIGHT FINLAY & ZAK, LLP
9

10                                              By:    /s/-Darren T. Brenner
                                                      DARREN T. BRENNER
11
                                                      Attorneys for Plaintiff
                                                      THE BANK OF NEW YORK MELLON
12

13   IT IS SO ORDERED.

14                April_____
            Dated this  13, 2021.
                             day of _____________, 2021.

15                                             __________________________________________
                                               BRENDA WEKSLER
16                                             UNITED STATES MAGISTRATE JUDGE
17

18

19

20

21

22

23

24

25

26

27

28

                                            3
            STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO THE COMPLAINT
